Title: From George Washington to William Fitzhugh, 14 July 1785
From: Washington, George
To: Fitzhugh, William



Dear Sir,
Mt Vernon 14th July 1785.

Your favor of the 4th came to me on the 12th: at the time of writing it you could not have received my letter dated in the latter part of June, covering one for Richard Boulton—not knowing how, otherwise, to get one to him, I took the liberty of addressing it to your care.
In that letter I informed him, that if he did not immediately enter upon the execution of his Contract, I would put the penalty thereof in force: but from the abandoned course in which he seems to have engaged, from your last letter; & his unwillingness to forsake his Associates in drunkeness; I do not choose (altho’ the disappointment occasions me the loss of a summer) to be concerned with him, lest his bad example should have an unfavorable influence upon my workmen, of which I have several. I beg therefore, if my letter to him has not been forwarded, that you would be so obliging as to destroy it.
As I am not in immediate want of the Articles which you were so good as to offer me, I had rather take the chance of a water conveyance round, than to send my waggon to Colo. Platers: but as this may not happen soon, & it is unreasonable to keep you out of the cost of them; if you will ascertain the quantity & price of such as you can best spare, I will pay the amount to your order at any time. The brass-spring Locks & hinges, & any other hinges—the mortice locks & furniture—the Glue, & Painter’s brushes, or such part of each as you can most conveniently dispense with, may be added to my former list.
The Guinea-grass seeds which I sowed proved as defective as yours; but my Nephew who arrived after I had the pleasure of your company at this place, brought me a small quantity from Bermuda—some of which I sowed & part has vegitated: if it prospers & is worth cultivating, I will supply you with a little of

it to put you in stock—he speaks of it in very favourable terms, but is doubtful of the Climate. Mrs Washington joins in complimts & best wishes for Mrs Fitzhugh & yourself with Dr Sir &c. &c.

G: Washington


P.S: I address this letter to you at Annapolis in consequence of the information of your intention to be there about the middle of this month. G: W——n

